       Case 2:19-cv-05354-MTL Document 42-3 Filed 02/08/21 Page 1 of 1

                                         2:19-cv-05354-MTL

1
     Marcos Eduardo Garciaacosta
2    MARCOS E. GARCIAACOSTA LAW GROUP
     2875 W Ray Rd. Suite 6-108
3
     Chandler, AZ 85224
4    Arizona State Bar No. 032321
     Marcos.e.garciaacosta@gmail.com
5
     Phone: (602)317-0035
6    Attorney for Defendants
     Oscar H. Graham and Los Andes, LLC
7

8
                                UNITED STATES DISTRICT COURT
9                                   DISTRICT OF ARIZONA
                                      PHOENIX DIVISION
10

11   Innovative Sports Management, Inc.,         Case No. 2:19-cv-05354-MTL
12
                         Plaintiff,              ORDER REVOKING PRO HAC
13
                         vs.                     VICE STATUS
14

15   Oscar H. Graham, et al.,                    Assigned to Hon. Michael T Liburdi
16
                         Defendants.
17

18   IN CONSIDERATION OF the Defendants’ Motion to Revoke Pro Hac Vice Status (the
19
     “Motion”), and good cause having been shown,
20
     IT IS ORDERED that the Motion is hereby granted;
21

22   IT IS FURTHER ORDERED that Thomas P. Riley’s Pro Hac Vice status is hereby revoked.
23

24   DATED this ___ day of ____________, 2021.
25

26

27
                                __________________________________
                                     Honorable Michael T Liburdi
28
                                      United States District Judge




                                              PAGE 1
